EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 25-30 have been canceled.
ALLOWABLE SUBJECT MATTER
This application is in condition for allowance except for the presence of claims 25-30 directed to invention II non-elected without traverse.  Although the applicant amended the withdrawn claim 25 to include the subject matter from the original claim 4, other limitations in claim 25 still need to be searched and evaluated such as the disabling feature.  Accordingly, claims 25-30 have been cancelled.  Claims 1-3 and 5-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Doyen et al. (US 2008/0183344 A1) teaches generating a restricted area alert. as a vehicle nears geographic locations through which traffic is restricted, sensors detect the geographic position of the vehicle, and compare that geographic position with information regarding known restricted areas.  Upon actual or anticipated entry of the vehicle into the restricted area, an alert message will be generated, formatted and transmitted to the vehicle, and/or additional recipients.

In regarding to independent claim 1, Doyen taken either individually or in combination with other prior art of record fails to teach or render obvious a method for supporting a vehicle restriction region, comprising: generating one or more restriction strips along a boundary of the restriction region by connecting adjacent points of the two or more points, the one or more restriction strips defining at least a portion of the restriction region, wherein at least one of the restriction strips is configured to have an area encompassed by a first circle, a second circle, and one or more lines running tangent to the first circle and the second circle; and automatically causing a ground vehicle to undertake one or more response measures based on at least one of a location or a movement characteristic of the ground vehicle relative to the restriction region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	June 16, 2022